DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 06/02/2021 has been entered and fully considered.
Claims 1-3, 15-17, and 29 have been amended.
Claims 1-29 pending in Instant Application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15, and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/26/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
processing apparatus configured to receive/detect/control in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following are the interpreted corresponding structures found within the specifications for some the above limitations:
processing apparatus - Figure 1 - item 130, paragraph 0051
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 15-20, and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schmidt (USPGPub 2015/0142308), in view of Wollenhaupt et al. (USPGPub 2011/0160961), and further in view of Olander et al. (USPGPub 2015/0216125).	As per claim 1, Schmidt discloses a system (see at least Figure 2), comprising: 	one or more motion sensors configured to detect motion of a vehicle (see at least paragraph 0030; wherein the position determining device 18 may be a global navigation satellite system (GNSS) receiver, such as a device configured to receive signals from one or more positioning systems, such as the United States' global positioning system (GPS) and/or the Russian GLONASS system, and to determine a location using the received signals); 	actuators configured to control motion of the vehicle and to control operation of an implement, wherein the implement is connected to the vehicle and configured to selectively perform an operation in a vicinity of the vehicle (see at least paragraph 0031; wherein the actuators 24 are configured and placed to drive certain functions of the tractor 10 including, for example, steering when an automated steering function is engaged. The actuators 24 may take virtually any form but are generally configured to receive control signals or instructions from the controller 16 (or other component of the system 14) and to generate a mechanical movement or action in response to the control signals or instructions); and 	a processing apparatus configured to: 		access a map data structure storing a map representing locations of physical objects in a geographic area (see at least paragraph 0035; wherein the path 32 may be arbitrarily created as the operator travels along edges of the field 30 adjacent roads 34, around obstacles…see at least paragraph 0036; wherein the graphic display may present a map or depiction of the field 30 as well as additional geographic or cartographic features of the surrounding area, including roads, streams and ponds. The intended path 32 is depicted in these drawings for illustration only and would typically not be presented to the operator via the user interface 20); 		access a path data structure that includes a sequence of waypoints that each specify a position within the map, wherein a first waypoint in the sequence of waypoints includes a first implement control data for operating the implement at a first location corresponding to the position of the first waypoint (see at least paragraph 0029; wherein automatically generate suggested waypoints as the tractor 10 travels a path associated with a field or other area to be worked by the tractor. The suggested waypoints are points or locations on the path that may be used by the automated guidance system as points of reference as the tractor works or travels the field); 		access motion sensor data captured using the one or more motion sensors (see at least paragraph 0030; wherein the position determining device 18 may be a global navigation satellite system (GNSS) receiver); 		determine, based on the motion sensor data, an estimate of a current location of the vehicle (see at least paragraph 0030; wherein a device configured to receive signals from one or more positioning systems, such as the United States' global positioning system (GPS) and/or the Russian GLONASS system, and to determine a location using the received signals); 		control one or more of the actuators to cause the vehicle to move from the current location of the vehicle to the first location (see at least paragraph 0031; wherein the sensors 22 and actuators 24 may be used in automated steering of the tractor 10 wherein the sensors 22 detect a current position of steered wheels and the actuators 24 drive steering movement of the wheels) corresponding to the position of the fist waypoint (see at least paragraph 0041; wherein the user may submit waypoint information by physically touching a touchscreen at locations corresponding to the waypoints the user desires to select). Schmidt does not explicitly mention a second waypoint in the sequence of waypoints includes a second implement control data that is different from the first implement control data for operating the implement at a second location corresponding to position of the second waypoint; detect, based on the motion sensor data, when the vehicle arrives at the first location corresponding to the position of the fist waypoint; responsive to the vehicle arriving at the first location corresponding to the position of the fist waypoint, control one or more of the actuators, based on the first implement control data of the first waypoint, to cause the implement to perform the operation; and control one or more of the actuators to cause the vehicle to move from the first location to the second location corresponding to the position of the second waypoint;{ YB:01224757.DOCX } detect, based on the motion sensor data, when the vehicle arrives at the second location corresponding to the position of the second waypoint; and responsive to the vehicle arriving at the second location corresponding to the of the second waypoint, control one or more of the actuators, based on the second implement control data of the second waypoint, to cause the implement to perform the operation.	However Wollenhaupt does disclose:		detect, based on the motion sensor data, when the vehicle arrives at the first location corresponding to the position of the fist waypoint (see at least paragraph 0017; wherein autosteer system may be operative to manipulate apparatus 200 (i.e., engage a drive and steering system) so as to place an edge of work implement 210 on the first waypoint and put work implement 210 in an active state); and 		responsive to the vehicle arriving at the first location corresponding to the position of the fist waypoint, control one or more of the actuators, based on the first implement control data of the first waypoint, to cause the implement to perform the operation (see at least paragraph 0017; wherein autosteer system may be operative to manipulate apparatus 200 (i.e., engage a drive and steering system) so as to place an edge of work implement 210 on the first waypoint and put work implement 210 in an active state).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Wollenhaupt with the teachings as in Schmidt. The motivation for doing so would have been to provide reducing overlapping previous rows too much, by not wasting a portion of the machine's head over a previously worked area, or leaving a gap between harvested rows, see Wollenhaupt paragraph 0001.	Schmidt and Wollenhaupt do not explicitly mention a second waypoint in the sequence of waypoints includes a second implement control data that is different from the first implement control data for operating the implement at a second location corresponding to position of the second waypoint; control one or more of the actuators to cause the vehicle to move from the first location to the second location corresponding to the position of the second waypoint;{ YB:01224757.DOCX } detect, based on the motion sensor data, when the vehicle arrives at the second location corresponding to the position of the second waypoint; and responsive to the vehicle arriving at the second location corresponding to the of the second waypoint, control one or more of the actuators, based on the second implement control data of the second waypoint, to cause the implement to perform the operation.
	However Olander does disclose:	a second waypoint in the sequence of waypoints includes a second implement control data that is different from the first implement control data for operating the implement at a second location corresponding to position of the second waypoint (see at least paragraph 0037; wherein if the baler 10 is programmed to know that another bale will not be formed for another 80 yards, and that a current vector of travel is generally in a direction of drop location Y, the baler 10 may be programmed and configured to determine that the closest possible drop point will actually be drop location Y. Therefore, in this embodiment of the invention, the baler 10 will not drop the bale 24 until the distance from the baler 10 to drop location Y is increasing); 	control one or more of the actuators to cause the vehicle to move from the first location to the second location corresponding to the position of the second waypoint (see at least paragraph 0037; wherein if the baler 10 is programmed to know that another bale will not be formed for another 80 yards, and that a current vector of travel is generally in a direction of drop location Y, the baler 10 may be programmed and configured to determine that the closest possible drop point will actually be drop location Y);{ YB:01224757.DOCX }	detect, based on the motion sensor data, when the vehicle arrives at the second location corresponding to the position of the second waypoint (see at least paragraph 0036; wherein the control system 16 may track the baler's movement, and if the distance between the drop location and the current baler location is getting smaller, the baler 10 may continue to carry the bale 24. Conversely, if the distance between the drop location and the current baler location starts getting larger for a set amount of time (e.g., 1 second) and there is a bale on the bale carrier 14, the control system 16 may command the baler 10 to drop the bale 24); and 	responsive to the vehicle arriving at the second location corresponding to the of the second waypoint, control one or more of the actuators, based on the second implement control data of the second waypoint, to cause the implement to perform the operation (see at least paragraph 0036; wherein the control system 16 may track the baler's movement, and if the distance between the drop location and the current baler location is getting smaller, the baler 10 may continue to carry the bale 24. Conversely, if the distance between the drop location and the current baler location starts getting larger for a set amount of time (e.g., 1 second) and there is a bale on the bale carrier 14, the control system 16 may command the baler 10 to drop the bale 24).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Olander with the teachings as in Schmidt and Wollenhaupt. The motivation for doing so would have been to provide a system for optimizing bale drop locations within a field, see Olander paragraph 0003.	As per claims 2 and 16, Wollenhaupt discloses in which the implement is configured to selectively deposit input in a vicinity of the vehicle, and the processing apparatus is configured to: responsive to the vehicle arriving at the first location corresponding to the position of the first waypoint, control one or more of the actuators, based on the first implement control data of the fist waypoint, to cause the implement to deposit an input in a vicinity of the vehicle (see at least paragraph 0011; wherein a combine harvester traverses a field row collecting crop material, a Global Positioning System (GPS) on the harvester may record the path followed along with additional data such as the harvester's speed, direction, amount of crop material collected, and fuel remaining. Similarly, other machines, such as a planter or sprayer may record data such as remaining supply volume of their respective consumables (e.g., seeds, water, herbicides, and/or pesticides)). 	As per claims 3 and 17, Wollenhaupt discloses in which the implement is configured to selectively collect output -62-in a vicinity of the vehicle, and the processing apparatus is configured to: responsive to the vehicle arriving at the first location corresponding to the position of the first waypoint, control one or more of the actuators, based on the implement control data of the first waypoint, to cause the implement to collect an output in a vicinity of the vehicle (see at least paragraph 0011; wherein a combine harvester traverses a field row collecting crop material, a Global Positioning System (GPS) on the harvester may record the path followed along with additional data such as the harvester's speed, direction, amount of crop material collected, and fuel remaining. Similarly, other machines, such as a planter or sprayer may record data such as remaining supply volume of their respective consumables (e.g., seeds, water, herbicides, and/or pesticides)).	As per claims 4 and 18, Schmidt and Wollenhaupt discloses in which the processing apparatus is configured to: 	determine localization data based on motion data from the one or more motion sensors collected while a user manually controls the vehicle and the implement (see at least paragraph 0037; wherein Schmidt discloses the operator may begin travelling the intended path 32 at a first location 36 illustrated in FIG. 3. That location 36 may be near an entrance to the field. As the tractor 10 travels the intended path 32 from left to right in FIG. 3 the system 14 tracks the tractor's position and progress, records the path 38 followed by the tractor, and presents a depiction of the path 38 as a solid line. When the tractor 10 makes a first turn corresponding to corner 40, the system 14 detects the turn and associates a first waypoint, waypoint A, with the corner 40 defined by the turn, as illustrated in FIGS. 4 and 5), wherein the localization data includes a sequence of positions within the map (see at least paragraph 0038; wherein Schmidt discloses the tractor 10 proceeds along a second path segment 42 from waypoint A toward the bottom of FIGS. 4 and 5. The system 14 uses position information from the position determining device 18 to monitor the tractor's position and heading. When the tractor 10 reaches the end of the segment 42 and turns, as illustrated in FIG. 6, the system 14 detects a change in the tractor's heading, identifies a turn, and places a second waypoint--waypoint B--at the intersection of the two segments 42, 44, as illustrated in FIG. 7); 	record implement control data associated with positions in the localization data (see at least paragraph 0028; wherein Wollenhaupt discloses computing device 500 may periodically generate a data point as described above with respect to method 300 and transmit the data point to a field management system. Each data point may comprise a plurality of data about the operation of apparatus 200, such as a current location, speed, and orientation, work state, and/or other factors); and 	generate the path data structure based on the localization data and the associated implement control data (see at least paragraph 0030; wherein Wollenhaupt discloses assembling the second plurality of way points 440(A)-440(N) into a navigation path for later use by apparatus 200). 	As per claims 5 and 19, Schmidt discloses in which the processing apparatus is configured to: present the map to a user in a user interface that enables the user to draw a path for the vehicle on the map (see at least abstract; wherein receive waypoint information from a user via the user interface indicating a plurality of initial waypoints associated with the path. The controller is further configured to present the initial waypoints to the user, receive selected waypoint information from the user via the user interface indicating one or more of the initial waypoints as selected waypoints, and automatically guide the machine using the one or more selected waypoints); and generate the path data structure based on the drawn path (see at least abstract; wherein receive waypoint information from a user via the user interface indicating a plurality of initial waypoints associated with the path. The controller is further configured to present the initial waypoints to the user, receive selected waypoint information from the user via the user interface indicating one or more of the initial waypoints as selected waypoints, and automatically guide the machine using the one or more selected waypoints). 	As per claims 6 and 20, Schmidt discloses in which the processing apparatus is configured to: receive boundary data specifying an area within the map (see at least paragraph 0055; wherein the system 14 may receive or retrieve data defining a boundary of the field or area to be worked, thereby relieving the operator of the need to travel a path defining an area to be worked before working the area); and 	generate the path data structure based on the map and the boundary data (see at least paragraph 0055; wherein the system 14 may receive or retrieve data defining a boundary of the field or area to be worked, thereby relieving the operator of the need to travel a path defining an area to be worked before working the area). 	As per claim 15, Schmidt discloses a method comprising: 	accessing motion sensor data captured using one or more motion sensors configured to detect a motion of a vehicle (see at least paragraph 0030; wherein the position determining device 18 may be a global navigation satellite system (GNSS) receiver, such as a device configured to receive signals from one or more positioning systems, such as the United States' global positioning system (GPS) and/or the Russian GLONASS system, and to determine a location using the received signals); 	determining, based on the motion sensor data, an estimate of a current location of the vehicle (see at least paragraph 0030; wherein the position determining device 18 may be a global navigation satellite system (GNSS) receiver, such as a device configured to receive signals from one or more positioning systems, such as the United States' global positioning system (GPS) and/or the Russian GLONASS system, and to determine a location using the received signals); 	accessing a map data structure storing a map representing locations of physical objects in a geographic area (see at least paragraph 0035; wherein the path 32 may be arbitrarily created as the operator travels along edges of the field 30 adjacent roads 34, around obstacles…see at least paragraph 0036; wherein the graphic display may present a map or depiction of the field 30 as well as additional geographic or cartographic features of the surrounding area, including roads, streams and ponds. The intended path 32 is depicted in these drawings for illustration only and would typically not be presented to the operator via the user interface 20); 	accessing a path data structure that includes a sequence of waypoints that each specify a position within the map, wherein a first waypoint in the sequence of waypoints includes a first implement control data for operating an implement at a first location corresponding to the position of the first waypoint (see at least paragraph 0029; wherein automatically generate suggested waypoints as the tractor 10 travels a path associated with a field or other area to be worked by the tractor. The suggested waypoints are points or locations on the path that may be used by the automated guidance system as points of reference as the tractor works or travels the field), wherein the implement is connected to the vehicle and configured to selectively perform an operation in a vicinity of the vehicle (see at least paragraph 0031; wherein the actuators 24 are configured and placed to drive certain functions of the tractor 10 including, for example, steering when an automated steering function is engaged. The actuators 24 may take virtually any form but are generally configured to receive control signals or instructions from the controller 16 (or other component of the system 14) and to generate a mechanical movement or action in response to the control signals or instructions); 	controlling one or more actuators to cause the vehicle to move from the current location of the vehicle to the first location corresponding to the position of the first waypoint (see at least paragraph 0031; wherein the sensors 22 and actuators 24 may be used in automated steering of the tractor 10 wherein the sensors 22 detect a current position of steered wheels and the actuators 24 drive steering movement of the wheels) corresponding to the position of the waypoint (see at least paragraph 0041; wherein the user may submit waypoint information by physically touching a touchscreen at locations corresponding to the waypoints the user desires to select). Schmidt does not explicitly mention a second waypoint in the sequence of waypoints includes a second implement control data that is different from the first implement control data for operating the implement at a second location corresponding to position of the second waypoint; detecting, based on the motion sensor data, when the vehicle arrives at the first location corresponding to the position of the first waypoint; responsive to the vehicle arriving at the first location corresponding to the position of the first waypoint, controlling, based on the first implement control data of the first waypoint, the implement to perform the operation; controlling one or more of the actuators to cause the vehicle to move from the first location to the second location corresponding to the position of the second waypoint; { YB:01224757.DOCX }  detecting, based on the motion sensor data, when the vehicle arrives at the second location corresponding to the position of the second waypoint; and responsive to the vehicle arriving at the second location corresponding to the of the second waypoint, control one or more of the actuators, based on the second implement control data of the second waypoint, to cause the implement to perform the operation.	However Wollenhaupt does disclose:	detecting, based on the motion sensor data, when the vehicle arrives at the first location corresponding to the position of the first waypoint (see at least paragraph 0017; wherein autosteer system may be operative to manipulate apparatus 200 (i.e., engage a drive and steering system) so as to place an edge of work implement 210 on the first waypoint and put work implement 210 in an active state); and 	responsive to the vehicle arriving at the first location corresponding to the position of the first waypoint, controlling, based on the first implement control data of the first waypoint, the implement to perform the operation (see at least paragraph 0017; wherein autosteer system may be operative to manipulate apparatus 200 (i.e., engage a drive and steering system) so as to place an edge of work implement 210 on the first waypoint and put work implement 210 in an active state). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Wollenhaupt with the teachings as in Schmidt. The motivation for doing so would have been to provide reducing overlapping previous rows too much, by not wasting a portion of the machine's head over a previously worked area, or leaving a gap between harvested rows, see Wollenhaupt paragraph 0001.	Schmidt and Wollenhaupt do not explicitly mention a second waypoint in the sequence of waypoints includes a second implement control data that is different from the first implement control data for operating the implement at a second location corresponding to position of the second waypoint; controlling one or more of the actuators to cause the vehicle to move from the first location to the second location corresponding to the position of the second waypoint; { YB:01224757.DOCX }  detecting, based on the motion sensor data, when the vehicle arrives at the second location corresponding to the position of the second waypoint; and responsive to the vehicle arriving at the second location corresponding to the of the second waypoint, control one or more of the actuators, based on the second implement control data of the second waypoint, to cause the implement to perform the operation.	However Olander does disclose:	a second waypoint in the sequence of waypoints includes a second implement control data that is different from the first implement control data for operating the implement at a second location corresponding to position of the second waypoint (see at least paragraph 0037; wherein if the baler 10 is programmed to know that another bale will not be formed for another 80 yards, and that a current vector of travel is generally in a direction of drop location Y, the baler 10 may be programmed and configured to determine that the closest possible drop point will actually be drop location Y. Therefore, in this embodiment of the invention, the baler 10 will not drop the bale 24 until the distance from the baler 10 to drop location Y is increasing); 	controlling one or more of the actuators to cause the vehicle to move from the first location to the second location corresponding to the position of the second waypoint (see at least paragraph 0037; wherein if the baler 10 is programmed to know that another bale will not be formed for another 80 yards, and that a current vector of travel is generally in a direction of drop location Y, the baler 10 may be programmed and configured to determine that the closest possible drop point will actually be drop location Y);{ YB:01224757.DOCX }	Reply responsive to Office Action dated March 3, 2021detecting, based on the motion sensor data, when the vehicle arrives at the second location corresponding to the position of the second waypoint (see at least paragraph 0036; wherein the control system 16 may track the baler's movement, and if the distance between the drop location and the current baler location is getting smaller, the baler 10 may continue to carry the bale 24. Conversely, if the distance between the drop location and the current baler location starts getting larger for a set amount of time (e.g., 1 second) and there is a bale on the bale carrier 14, the control system 16 may command the baler 10 to drop the bale 24); and 	responsive to the vehicle arriving at the second location corresponding to the of the second waypoint, control one or more of the actuators, based on the second implement control data of the second waypoint, to cause the implement to perform the operation (see at least paragraph 0036; wherein the control system 16 may track the baler's movement, and if the distance between the drop location and the current baler location is getting smaller, the baler 10 may continue to carry the bale 24. Conversely, if the distance between the drop location and the current baler location starts getting larger for a set amount of time (e.g., 1 second) and there is a bale on the bale carrier 14, the control system 16 may command the baler 10 to drop the bale 24).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Olander with the teachings as in Schmidt and Wollenhaupt. The motivation for doing so would have been to provide a system for optimizing bale drop locations within a field, see Olander paragraph 0003.	As per claim 29, Schmidt discloses a non-transitory computer-readable storage medium storing executable instructions that, when executed by a processor, facilitate performance of operations, including: 	accessing motion sensor data captured using one or more motion sensors configured to detect a motion of a vehicle (see at least paragraph 0030; wherein the position determining device 18 may be a global navigation satellite system (GNSS) receiver, such as a device configured to receive signals from one or more positioning systems, such as the United States' global positioning system (GPS) and/or the Russian GLONASS system, and to determine a location using the received signals); 	determining, based on the motion sensor data, an estimate of a current location of the vehicle (see at least paragraph 0030; wherein the position determining device 18 may be a global navigation satellite system (GNSS) receiver, such as a device configured to receive signals from one or more positioning systems, such as the United States' global positioning system (GPS) and/or the Russian GLONASS system, and to determine a location using the received signals); 	accessing a map data structure storing a map representing locations of physical objects in a geographic area (see at least paragraph 0035; wherein the path 32 may be arbitrarily created as the operator travels along edges of the field 30 adjacent roads 34, around obstacles…see at least paragraph 0036; wherein the graphic display may present a map or depiction of the field 30 as well as additional geographic or cartographic features of the surrounding area, including roads, streams and ponds. The intended path 32 is depicted in these drawings for illustration only and would typically not be presented to the operator via the user interface 20); 	accessing a path data structure that includes a sequence of waypoints that each specify a position within the map, wherein a first waypoint in the sequence of waypoints includes a first implement control data for operating an implement at a first location corresponding to the position of the first waypoint (see at least paragraph 0029; wherein automatically generate suggested waypoints as the tractor 10 travels a path associated with a field or other area to be worked by the tractor. The suggested waypoints are points or locations on the path that may be used by the automated guidance system as points of reference as the tractor works or travels the field), wherein the implement is connected to the vehicle and configured to selectively perform an operation in a vicinity of the vehicle (see at least paragraph 0031; wherein the actuators 24 are configured and placed to drive certain functions of the tractor 10 including, for example, steering when an automated steering function is engaged. The actuators 24 may take virtually any form but are generally configured to receive control signals or instructions from the controller 16 (or other component of the system 14) and to generate a mechanical movement or action in response to the control signals or instructions); 	controlling one or more actuators to cause the vehicle to move from the current location of the vehicle to the first location corresponding to the position of the first waypoint (see at least paragraph 0031; wherein the sensors 22 and actuators 24 may be used in automated steering of the tractor 10 wherein the sensors 22 detect a current position of steered wheels and the actuators 24 drive steering movement of the wheels) corresponding to the position of the waypoint (see at least paragraph 0041; wherein the user may submit waypoint information by physically touching a touchscreen at locations corresponding to the waypoints the user desires to select). Schmidt does not explicitly mention a second waypoint in the sequence of waypoints includes a second implement control data that is different from the first implement control data for operating the implement at a second location corresponding to position of the second waypoint; detecting, based on the motion sensor data, when the vehicle arrives at the first location corresponding to the position of the first waypoint; responsive to the vehicle arriving at the first location corresponding to the position of the first waypoint, controlling, based on the first implement control data of the first waypoint, the implement to perform the operation; controlling one or more of the actuators to cause the vehicle to move from the first location to the second location corresponding to the position of the second waypoint; { YB:01224757.DOCX }   detecting, based on the motion sensor data, when the vehicle arrives at the second location corresponding to the position of the second waypoint; and responsive to the vehicle arriving at the second location corresponding to the of the second waypoint, control one or more of the actuators, based on the second implement control data of the second waypoint, to cause the implement to perform the operation.	However Wollenhaupt does disclose:	detecting, based on the motion sensor data, when the vehicle arrives at the first location corresponding to the position of the first waypoint (see at least paragraph 0017; wherein autosteer system may be operative to manipulate apparatus 200 (i.e., engage a drive and steering system) so as to place an edge of work implement 210 on the first waypoint and put work implement 210 in an active state); and 	responsive to the vehicle arriving at the first location corresponding to the position of the first waypoint, controlling, based on the first implement control data of the first waypoint, the implement to perform the operation (see at least paragraph 0017; wherein autosteer system may be operative to manipulate apparatus 200 (i.e., engage a drive and steering system) so as to place an edge of work implement 210 on the first waypoint and put work implement 210 in an active state).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Wollenhaupt with the teachings as in Schmidt. The motivation for doing so would have been to provide reducing overlapping previous rows too much, by not wasting a portion of the machine's head over a previously worked area, or leaving a gap between harvested rows, see Wollenhaupt paragraph 0001. 	Schmidt and Wollenhaupt do not explicitly mention a second waypoint in the sequence of waypoints includes a second implement control data that is different from the first implement control data for operating the implement at a second location corresponding to position of the second waypoint; controlling one or more of the actuators to cause the vehicle to move from the first location to the second location corresponding to the position of the second waypoint; { YB:01224757.DOCX }   detecting, based on the motion sensor data, when the vehicle arrives at the second location corresponding to the position of the second waypoint; and responsive to the vehicle arriving at the second location corresponding to the of the second waypoint, control one or more of the actuators, based on the second implement control data of the second waypoint, to cause the implement to perform the operation.	However Olander does disclose:	a second waypoint in the sequence of waypoints includes a second implement control data that is different from the first implement control data for operating the implement at a second location corresponding to position of the second waypoint (see at least paragraph 0037; wherein if the baler 10 is programmed to know that another bale will not be formed for another 80 yards, and that a current vector of travel is generally in a direction of drop location Y, the baler 10 may be programmed and configured to determine that the closest possible drop point will actually be drop location Y. Therefore, in this embodiment of the invention, the baler 10 will not drop the bale 24 until the distance from the baler 10 to drop location Y is increasing); 	controlling one or more of the actuators to cause the vehicle to move from the first location to the second location corresponding to the position of the second waypoint (see at least paragraph 0037; wherein if the baler 10 is programmed to know that another bale will not be formed for another 80 yards, and that a current vector of travel is generally in a direction of drop location Y, the baler 10 may be programmed and configured to determine that the closest possible drop point will actually be drop location Y);{ YB:01224757.DOCX }	Reply responsive to Office Action dated March 3, 2021 detecting, based on the motion sensor data, when the vehicle arrives at the second location corresponding to the position of the second waypoint (see at least paragraph 0036; wherein the control system 16 may track the baler's movement, and if the distance between the drop location and the current baler location is getting smaller, the baler 10 may continue to carry the bale 24. Conversely, if the distance between the drop location and the current baler location starts getting larger for a set amount of time (e.g., 1 second) and there is a bale on the bale carrier 14, the control system 16 may command the baler 10 to drop the bale 24); and 	responsive to the vehicle arriving at the second location corresponding to the of the second waypoint, control one or more of the actuators, based on the second implement control data of the second waypoint, to cause the implement to perform the operation (see at least paragraph 0036; wherein the control system 16 may track the baler's movement, and if the distance between the drop location and the current baler location is getting smaller, the baler 10 may continue to carry the bale 24. Conversely, if the distance between the drop location and the current baler location starts getting larger for a set amount of time (e.g., 1 second) and there is a bale on the bale carrier 14, the control system 16 may command the baler 10 to drop the bale 24).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Olander with the teachings as in Schmidt and Wollenhaupt. The motivation for doing so would have been to provide a system for optimizing bale drop locations within a field, see Olander paragraph 0003.
Claims 7-8 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schmidt (USPGPub 2015/0142308), in view of Wollenhaupt et al. (USPGPub 2011/0160961), in view of Olander et al. (USPGPub 2015/0216125), and further in view of Polzounov et al. (USPGPub 2019/0362146).	As per claims 7 and 21, Schmidt, Wollenhaupt, and Olander do not explicitly mention comprising one or more image sensors connected to the vehicle, and in which the processing apparatus is configured to: receive image data, captured using the one or more image sensors, depicting one or more plants in the vicinity of the vehicle; detect the one or more plants based on the image data; responsive to detecting the one or more plants, adjust implement control data; and control one or more of the actuators, based on the adjusted implement control data, to cause the implement to deposit an input on the one or more plants.	However Polzounov does disclose:	comprising one or more image sensors connected to the vehicle, and in which the processing apparatus is configured to: receive image data, captured using the one or more image sensors, depicting one or more plants in the vicinity of the vehicle (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles); 	detect the one or more plants based on the image data (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles); 	responsive to detecting the one or more plants, adjust implement control data (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles); and 	control one or more of the actuators, based on the adjusted implement control data, to cause the implement to deposit an input on the one or more plants (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Polzounov with the teachings as in Schmidt, Wollenhaupt, and Olander. The motivation for doing so would have been to provide a semantic segmentation model to identify and treat plants in a field, see Polzounov paragraph 0002.	As per claims 8 and 22, Polzounov does disclose in which the one or more image sensors comprise a normalized difference vegetation index camera connected to the vehicle (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles), and in which the processing apparatus is configured to: receive normalized difference vegetation index data, captured using the normalized difference vegetation index camera, for the one or more plants, wherein adjusting the implement control data includes adjusting an amount of input to be deposited on the one or more plants based on the normalized difference vegetation index data (see at least paragraph 0042; wherein farming machine 100 can operate in a field according to a treatment plan. A treatment plan determines which identified objects in the field are treated by the treatment mechanisms 120 of the farming machine 100. For example, a treatment plan can indicate the farming machine to treat weeds with herbicides, plants with growth promoters, soil with fungicides, etc. Whatever the treatment plan, as the farming machine 100 travels through the field, the detection mechanism 110 identifies the objects and treatment mechanisms 120 treats the objects).  

Claims 9, 12, 23, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schmidt (USPGPub 2015/0142308), in view of Wollenhaupt et al. (USPGPub 2011/0160961), in view of Olander et al. (USPGPub 2015/0216125), and further in view of Jensen (USPGPub 2019/0101649).	As per claims 9 and 23, Schmidt, Wollenhaupt, and Olander do not explicitly mention comprising a distance sensor connected to the vehicle, and in which the processing apparatus is configured to: access current point cloud data captured using the distance sensor; compare the current point cloud data to point cloud data of the map that is selected based on the motion sensor data; and determine the estimate of the current location of the vehicle based on the comparison of the current point cloud data to point cloud data of the map.	However Jensen does disclose:	comprising a distance sensor connected to the vehicle (see at least paragraph 0025; wherein the sensor 104 may be a LIDAR sensor), and in which the processing apparatus is configured to: 	access current point cloud data captured using the distance sensor (see at least paragraph 0065; wherein a point is identified in the point cloud data as a non-matching point in response to the point having no corresponding point in a map. The map may also include three-dimensional data or point cloud data. The three-dimensional space represented by each of the point cloud data and the map is compared. In some aspects, at least a portion of points in the captured point cloud data will match a point in the map); 	compare the current point cloud data to point cloud data of the map that is selected based on the motion sensor data (see at least paragraph 0069; wherein a determination is made as to whether the non-matching point is used in an overlap score. The determination is based on one or more comparisons of the point cloud data and the map); and 	determine the estimate of the current location of the vehicle based on the comparison of the current point cloud data to point cloud data of the map (see at least paragraph 0073; wherein a position of the vehicle is determined based on the overlap score. For example, as discussed above, an overlap score may be determined for a plurality of map point cloud data sets. A set of point cloud data in the map having the highest overlap score with vehicle point cloud data may be selected as most closely approximating the vehicle position. Offsets from the selected map point cloud data may then be determined to determine a more precise position of the vehicle relative to the selected map point cloud data).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Jensen with the teachings as in Schmidt, Wollenhaupt, and Olander. The motivation for doing so would have been to improve an ability to correlate location information in a map with location data obtained by a vehicle while in motion, see Jensen paragraph 0002.	As per claims 12 and 26, Schmidt discloses in which the processing apparatus is configured to: filter the current point cloud data to consider only points in a zone of interest when -64-comparing the current point cloud data to point cloud data of the map, where in the zone of interest is limited to a range of heights and a maximum distance from the vehicle (see at least paragraph 0049; wherein the operator may select the waypoints labeled "H" for a wayline that corresponds to the highest elevation of the field, or may select the waypoints labeled "L" for a wayline that connects the lowest points of the field on opposite sides of a ridge. Assuming that a straight line intersecting locations 52 and 54 represents a ridge in the field, a wayline intersecting those two locations would allow the tractor to work the field along lines that are parallel with the ridge. Similarly, a wayline intersecting locations 56 and 58 would allow the tractor 10 to work the field 30 along lines that are perpendicular to the ridge. The operator's preference for one of the two waylines (or an entirely different wayline) may depend on the operation being performed and the type of machine used to perform the operation. In the two above examples, the operator intends to work the field along paths that are parallel with or perpendicular to a direction of changing elevation of a surface of the field 30. The operator may desire to use the elevation information in other ways when selecting waypoints).  


Claims 11 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schmidt (USPGPub 2015/0142308), in view of Wollenhaupt et al. (USPGPub 2011/0160961), in view of Olander et al. (USPGPub 2015/0216125), in view of Jensen (USPGPub 2019/0101649), and further in view of Love et al. (US 4,914,734).	As per claims 11 and 25, Schmidt, Wollenhaupt, Olander, and Jensen do not explicitly mention in which the processing apparatus is configured to: detect a crop row based on the current point cloud data; match the detected crop row with a crop row represented in the map; and determine the estimate of the current location of the vehicle based on a current position in relation to the detected crop row.	However Love does disclose:	in which the processing apparatus is configured to: detect a crop row based on the current point cloud data; match the detected crop row with a crop row represented in the map; and determine the estimate of the current location of the vehicle based on a current position in relation to the detected crop row (see at least column 4 lines 58-68 to column 5 lines 1-16; wherein the sensed map is compared with a reference map which is stored in the system memory. As mentioned above, the reference map is a two dimensional raster that predicts the sensor response. The parameter used in the reference map is the reflectivity coefficient, of materials. These materials may be natural: forest, soil, river or manmade: metal, concrete. The sensed map is compared with the reference map by the correlator usign a correlation algorithm. In one embodiment of the invention, the algorithm used is the minimum variance algorithm which is described in the above-cited Love reference. Note that for all three sensors, both the sensed maps and the reference maps are each represented in the form of a square matrix of numbers representing the pasive radiometric properties of the materials in the scene. The use of the minimum variance (MV) correlation algorithm permits maps to be encoded in a variety of ways. For example, certain regions can be encoded with unique numbers starting with unity for the background. A "region" is defined as a continguous area on the ground which is expected to have a relatively homogeneous reflectivity of emissivity that differs from that of its surroundings. Similarly, in another coding scheme, regions corresponding to the same material are assigned the same code).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Love with the teachings as in Schmidt, Wollenhaupt, Olander, and Jensen. The motivation for doing so would have been to provide an accurate, highly jam resistant position determination for navigation update, see Love abstract.

Claims 13-14 and 27-28 rejected under 35 U.S.C. 103(a) as being unpatentable over Schmidt (USPGPub 2015/0142308), in view of Wollenhaupt et al. (USPGPub 2011/0160961), in view of Olander et al. (USPGPub 2015/0216125), and further in view of Xiang et al. (USPGPub 2017/0090068).	As per claims 13 and 27, Schmidt, Wollenhaupt, and Olander do not explicitly mention in which the vehicle is a tractor and the implement is a sprayer.	However Xiang does disclose:	in which the vehicle is a tractor and the implement is a sprayer (see at least paragraph 0072; wherein an application controller may be programmed or configured to control an operating parameter of a vehicle, such as a tractor, planting equipment, tillage equipment, fertilizer or insecticide equipment, harvester equipment, or other farm implements such as a water valve).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Xiang with the teachings as in Schmidt and Wollenhaupt. The motivation for doing so would have been to provide estimations of soil properties within a field for the purpose of determining soil properties for soil management and to provide location data and/or a soil map with recommendation data relating to taking specific actions on the field, such as planting, nutrient applications, scouting, or implementing sentinel seed technology for the purpose of determining intrafield properties related to crop yield and crop health, see Xiang paragraph 0003.	As per claims 14 and 28, Schmidt, Wollenhaupt, and Olander do not explicitly in which the vehicle is a tractor and the implement is a tillage implement.	However Xiang does disclose:	in which the vehicle is a tractor and the implement is a tillage implement (see at least paragraph 0072; wherein an application controller may be programmed or configured to control an operating parameter of a vehicle, such as a tractor, planting equipment, tillage equipment, fertilizer or insecticide equipment, harvester equipment, or other farm implements such as a water valve).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Xiang with the teachings as in Schmidt and Wollenhaupt. The motivation for doing so would have been to provide estimations of soil properties within a field for the purpose of determining soil properties for soil management and to provide location data and/or a soil map with recommendation data relating to taking specific actions on the field, such as planting, nutrient applications, scouting, or implementing sentinel seed technology for the purpose of determining intrafield properties related to crop yield and crop health, see Xiang paragraph 0003.

Allowable Subject Matter
Claim(s) 10 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach detect a furrow in the ground based on the current point cloud data; match the detected furrow with a furrow represented in the map; and determine the estimate of the current location of the vehicle based on a current position in relation to the detected furrow.


Relevant Art
 The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2018/0100740 – Provides generating a polygon corresponding to a work area of the working device and generating an edge data structure based on the polygon; generating a survey area based on the polygon; generating a plurality of survey lines at a predetermined interval in the survey area; detecting at least one intersection between each of edges of the polygon and each of the plurality of survey lines based on the edge data structure; and generating the path of the working device in the work area based on the at least one intersection.
	USPGPub 2019/0239416 – Provides optimizing work trajectories of agricultural working vehicles for working a field.
	USPGPub 2017/0357267 – Provides detection system for an autonomous work vehicle.	US 5,438,817 – Provides an outdoor working automating system capable of realizing unattended, laborsaving outdoor working in agriculture or forestry.
	USPGPub 2018/0206393 – Provides monitoring of soil characteristics or criteria during tillage operations so as to make adjustments to the tillage implement and other implements while on-the-go to improve soil conditions and seed bed preparation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662